Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Stoffers (6,462,731).

With regard to claim 13, Stoffers discloses a joystick (Figures 1, 2 & 3, #1), comprising:
		a bearing (Figure 1, #s 11 & 12), by means of which a control lever is mounted so as to move with at least three degrees of freedom with respect to a housing (Page 8, Column 1, Lines 14 through 19 “As regards the mounting, use may be made of a ball-and-socket joint or a cardan joint. A cardan joint comprises three joint portions, which are pivotally connected by means of guides. These guides consist of a large number of individual parts. Moreover, the effort required for assembly is great. Ball-and-socket joints have three degrees of freedom”), wherein the control lever has a portion movable by a user (Figure 2, #’s 24 and 26) and an inner portion *Figure 2, #28), which are opposite one another on different sides of the bearing in a longitudinal direction (Figure 2);
		a magnet arranged on the control lever (Figure 5, #48); and
		at least one magnetic field sensor (Figure 5, #47), each of which is arranged at a fixed location with respect to the housing and is configured to measure magnetic field components of a magnetic field produced by the magnet (Page 10, Column 1, Lines 12 through 12 “These Hall sensors react to the position of the magnet which provided on the inner sensors position 7 of the cardan joint”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffers.  

With regard to claim 17, the office finds no specific disclosure in Stoffers wherein the magnet is magnetized perpendicularly to the longitudinal direction.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the magnet being magnetized perpendicularly to the longitudinal direction is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the magnet being magnetized perpendicularly to the longitudinal direction.  


Claims 1, 2, 4, 5, 7, 12, 15, 18, 19, 21, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffers in view of Eslam (2021/0015634). 

With regard to claim 15, Stoffers discloses an evaluation processing system that is configured to determine information about an attitude of the magnet on the basis of the measured magnetic field components and configured to generate a measured value for each degree of freedom of movement on the basis of the measured magnetic field components (Page 8, Column 1, Lines 6 through 13 “The present invention relates to a joystick having a hand-grip, which is mounted with two degrees of freedom in a mounting in a housing and which may be deflected in different directions out of an initial position, the grip being biased by a spring mechanism back towards its initial position and the different positions of the grip being sensed by sensor apparatus which outputs a signal which is used to control machine and/or vehicle functions” wherein the office considers Stoffers’ outputted signal based on the magnetic sensors necessarily discloses an evaluation processing system).  The office finds no specific disclosure in Stoffers wherein the evaluation processing system includes at least one trained neural network.
	Eslam discloses the evaluation processing system includes at least one trained neural network ([0081] “… the instructions may cause the computer system 306 to determine the orientations of the femoral head component 316 relative to the acetabular liner component 302 by using the magnetic field data to determine projections of the contact point onto the inner concave surface. These determinations may be performed at least by inputting the magnetic field data (from magnetic sensor array 308), or data derived from the magnetic field data, to a trained neural network implemented by the computer system 306”). 
	The office finds combining Stoffers and Eslam would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Stoffers discloses a magnetic detection and processing system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Eslam also discloses a magnetic detection and processing system, a "comparable" device, which has been improved by including at least one trained neural network.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Eslam's known technique of including at least one trained neural network in the same way in Stoffers.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers and Eslam, the combination would, therefore, yield predictable results.

With regard to claims 1, 18 and 27, Stoffers discloses a circuit for determining information about an attitude of a magnet, comprising: an input interface configured to receive components of a magnetic field produced by the magnet; and an evaluation processing system, that is configured to determine the information about the attitude of the magnet on the basis of the received components (Page 8, Column 1, Lines 6 through 13 “The present invention relates to a joystick having a hand-grip, which is mounted with two degrees of freedom in a mounting in a housing and which may be deflected in different directions out of an initial position, the grip being biased by a spring mechanism back towards its initial position and the different positions of the grip being sensed by sensor apparatus which outputs a signal which is used to control machine and/or vehicle functions” wherein the office considers Stoffers’ outputted signal based on the magnetic sensors necessarily discloses a circuit with an evaluation processing system).
	The office finds no specific disclosure in Stoffers wherein the evaluation processing system includes at least one trained neural network.  Eslam discloses the evaluation processing system includes at least one trained neural network ([0081] “… the instructions may cause the computer system 306 to determine the orientations of the femoral head component 316 relative to the acetabular liner component 302 by using the magnetic field data to determine projections of the contact point onto the inner concave surface. These determinations may be performed at least by inputting the magnetic field data (from magnetic sensor array 308), or data derived from the magnetic field data, to a trained neural network implemented by the computer system 306”). 
	The office finds combining Stoffers and Eslam would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Stoffers discloses a magnetic detection and processing system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Eslam also discloses a magnetic detection and processing system, a "comparable" device, which has been improved by including at least one trained neural network.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Eslam's known technique of including at least one trained neural network in the same way in Stoffers.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers and Eslam, the combination would, therefore, yield predictable results.

With regard to claims 2 and 19, the office finds no specific disclosure in the combination of Stoffers and Eslam wherein the input interface is configured to receive first components of the magnetic field produced by the magnet at a first position and to receive second components of the magnetic field produced by the magnet at a second position.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds configuring the input interface to receive first components of the magnetic field by a first magnet and configuring the input interface to receive second components of the magnetic field by a second magnet is a duplication of parts with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include configuring the input interface to receive first components of the magnetic field by a first magnet and configuring the input interface to receive second components of the magnetic field by a second magnet.  Also, since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds receiving first components of the magnetic field produced by the magnet at a first position and receiving second components of the magnetic field produced by the magnet at a second position is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the input interface being configured to receive first components of the magnetic field produced by the magnet at a first position and to receive second components of the magnetic field produced by the magnet at a second position.

With regard to claims 7, 12 and 24, Stoffers discloses the input interface is configured to receive three linearly independent components of the magnetic field for both the first position (Page 10, Column 1, Lines 12 through 14 “ These Hall sensors react to the position of the magnet which provided on the inner sensors position 7 of the cardan joint”) and the second position (Page 9, Column 2, Lines 64 through 65 “After deflection of the grip tube 1, spring 4 ensures that the grip tube 1 is restored to its initial position”).

With regard to claims 4 and 21, the office find no specific disclosure in the combination of Stoffers and Eslam wherein the evaluation processing system includes a trained neural network whose number of nodes is greater than 30 and less than 100.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and since the office considers the evaluation processing system including a trained neural network whose number of nodes is greater than 30 and less than 100 is discovering the optimum or workable ranges by routine experimentation, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the evaluation processing system including a trained neural network whose number of nodes is greater than 30 and less than 100.

With regard to claims 5 and 22, the office find no specific disclosure in the combination of Stoffers and Eslam wherein the evaluation processing system includes a trained neural network whose number of nodes in a first layer of the trained neural network is greater than 310 and less than 30.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and since the office considers the evaluation processing system includes a trained neural network whose number of nodes in a first layer of the trained neural network is greater than 310 and less than 30 is discovering the optimum or workable ranges by routine experimentation, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include 
the evaluation processing system includes a trained neural network whose number of nodes in a first layer of the trained neural network is greater than 310 and less than 30.


Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoffers and Eslam in view of Murru (WO 2019/166196). 

With regard to claims 6 and 23, the office find no specific disclosure in the combination of Stoffers and Eslam wherein the evaluation processing system includes a trained neural network that is a fully connected feedforward network having three layers.  Murru disclose the evaluation processing system includes a trained neural network that is a fully connected feedforward network having three layers (Claims 1 and 7). 
		The office finds combining Stoffers, Eslam and Murru would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Stoffers and Eslam discloses a neural network, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Murru also discloses a neural network, a "comparable" device, which has been improved by including a trained neural network that is a fully connected feedforward network having three layers in the evaluation processing system.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Murru's known technique of including a trained neural network that is a fully connected feedforward network having three layers in the evaluation processing system in the same way in Stoffers and Eslam.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers, Eslam and Murru, the combination would, therefore, yield predictable results.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffers in view of O’Neill (2020/0356131). 

With regard to claim 14, the office finds no specific disclosure in Stoffers wherein a first magnetic field sensor, which is arranged at a first fixed location with respect to the housing and is configured to measure first magnetic field components of the magnetic field produced by the magnet; and a second magnetic field sensor, which is arranged at a second fixed location with respect to the housing and is configured to measure second magnetic field components of the magnetic field produced by the magnet.  O’Neill discloses a first magnetic field sensor, which is arranged at a first fixed location with respect to the housing and is configured to measure first magnetic field components of the magnetic field produced by the magnet; and a second magnetic field sensor, which is arranged at a second fixed location with respect to the housing and is configured to measure second magnetic field components of the magnetic field produced by the magnet ([0025] “In addition to a first position sensor system 204, a second sensor system 206 (FIG. 2C) is used for determining the operator force on a shaft or joystick 202”).
		The office finds combining Stoffers and O’Neill would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Staffers discloses a joystick, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds O’Neill also discloses a joystick, a "comparable" device, which has been improved by including a first magnetic field sensor, which is arranged at a first fixed location with respect to the housing and is configured to measure first magnetic field components of the magnetic field produced by the magnet; and a second magnetic field sensor, which is arranged at a second fixed location with respect to the housing and is configured to measure second magnetic field components of the magnetic field produced by the magnet.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply O’Neill’s known technique of including a first magnetic field sensor, which is arranged at a first fixed location with respect to the housing and is configured to measure first magnetic field components of the magnetic field produced by the magnet; and a second magnetic field sensor, which is arranged at a second fixed location with respect to the housing and is configured to measure second magnetic field components of the magnetic field produced by the magnet in the same way in Stoffers.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers and O’Neill, the combination would, therefore, yield predictable results.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffers in view of Coutant (2002/0190948). 

With regard to claim 16, Stoffers discloses the control lever moves with a first degree of freedom, a second degree of freedom and a third degree of freedom (Page 8, Column 1, Lines 14 through 19 “As regards the mounting, use may be made of a ball-and-socket joint or a cardan joint. A cardan joint comprises three joint portions, which are pivotally connected by means of guides. These guides consist of a large number of individual parts. Moreover, the effort required for assembly is great. Ball-and-socket joints have three degrees of freedom”).  The office finds no specific disclosure wherein the first degree of freedom is a rotation of the control lever about the longitudinal direction; the second degree of freedom is a tilting of the control lever about an axis defined by the bearing; and the third degree of freedom is a tilting of the control lever about a further axis defined by the bearing or a lateral movement of the control lever in a direction defined by the bearing.  Coutant discloses the first degree of freedom is a rotation of the control lever about the longitudinal direction; the second degree of freedom is a tilting of the control lever about an axis defined by the bearing; and the third degree of freedom is a tilting of the control lever about a further axis defined by the bearing or a lateral movement of the control lever in a direction defined by the bearing [0021 – 0022].  
		The office finds combining Stoffers and Coutant would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Stoffers discloses a joystick, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Coutant also discloses a joystick, a "comparable" device, which has been improved by including the first degree of freedom being a rotation of the control lever about the longitudinal direction; including the second degree of freedom being a tilting of the control lever about an axis defined by the bearing; and including the third degree of freedom being a tilting of the control lever about a further axis defined by the bearing or a lateral movement of the control lever in a direction defined by the bearing.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Coutant's known technique of including the first degree of freedom being a rotation of the control lever about the longitudinal direction; including the second degree of freedom being a tilting of the control lever about an axis defined by the bearing; and including the third degree of freedom being a tilting of the control lever about a further axis defined by the bearing or a lateral movement of the control lever in a direction defined by the bearing in the same way in Stoffers.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers and Coutant, the combination would, therefore, yield predictable results.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoffers and Eslam in view of Chhabra (EP 3 570 221 A1). 

With regard to claims 3 and 20, the office finds no specific disclosure in Stoffers and Eslam wherein the evaluation processing system includes a trained neural network whose last layer is a regressive layer.  Chhabra discloses the evaluation processing system includes a trained neural network whose last layer is a regressive layer (Page 6, Lines 47 through 49 “In embodiments, the encoder model M400 may include linear neural network layers, convolutional layers, recurrent layers, or auto regressive layers”). 
		The office finds combining Stoffers, Eslam and Chhabra would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Stoffers and Eslam discloses a neural network, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chhabra also discloses a neural network, a "comparable" device, which has been improved by including a trained neural network whose last layer is a regressive layer in the evaluation processing system.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Chhabra's known technique of including a trained neural network whose last layer is a regressive layer in the evaluation processing system in the same way in the combination of Stoffers and Eslam.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Stoffers, Eslam and Chhabra, the combination would, therefore, yield predictable results.


Allowable Subject Matter
Claims 8 through 11, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 through 11, 25 and 26 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the evaluation processing system is configured to determine a vector having two vector components, the first vector component of which indicates a sine of a first rotation angle of a rotation of the magnet about a longitudinal axis and the second vector component of which indicates a cosine of the first rotation angle or the evaluation processing system is configured to determine a vector having two vector components, the first vector component of which indicates a first rotation angle of the magnet with respect to a first axis and the second vector component of which indicates a second rotation angle of the magnet with respect to a second axis, which is perpendicular to the first axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622